281 (1997) (noting that this court generally will not consider writ petitions
                        challenging orders denying motions to dismiss). Accordingly, we
                                    ORDER the petition DENIED.



                                                                                                  , J.




                                                                     Pickering



                        cc: Hon. James Crockett, District Judge
                             Alverson Taylor Mortensen & Sanders
                             Eglet Prince
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    441/193»